Title: To James Madison from Jacquelin Ambler, 3 May 1783
From: Ambler, Jacquelin
To: Madison, James


Dear Sir
Richmond Virga. 3. May 1783
Another Week is elapsed, and Mr. Newton has failed to forward the thousand pound Bill which he informed me is due to this State from some Gentlemen in Philad. & both he & the other Commissioners were anxious to pay into the Treasury. I regret exceedingly having given you reason to expect it. You cannot be more disappointed than I am on this score. As the Assembly should meet the day after tomorrow I must conclude Mr. Newton means to bring up the Bill himself; if he does, I know no mode so likely of your availing yourself soon of a part of the balance due you from the State than by drawing a greater proportion than others from that remittance. I hint this because Mr. Jones will be here & expects to receive Money while at Richmond I am told, & most of the other Gentlemen are of so much shorter standing at Congress that I presume the State cannot be much if at all in arrears to them; however you can judge better of this than I can & will write your sentiments freely. We are told several British Merchantmen are arrived but it seems they are not allowed to break bulk until the Law is repealed
Yrs
J. A.
